DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 15 August 2022 has been accepted and entered.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Valadez et al. (US 2010/0111392 A1) discloses a method of diagnosing breast cancer (par. [0003,0034]), the method comprising: acquiring a contrast enhanced region of interest (CE-ROI) comprised in an X-ray image of a patient’s breast (par. [0025]), the X-ray image comprising X-ray pixels that indicate intensity of X-rays that passed through the breast to generate the image (par. [0025-0027]); determining a texture neighborhood for each of the plurality of X-ray pixels (par. [0030]), the texture neighborhood for a given X-ray pixel of the plurality of X-ray pixels extending to a bounding pixel radius of BPR pixels from the given pixel (par. [0031]); generating a texture feature vector (TF) having components based on the indications of intensity provided by a plurality of X-ray pixels in the CE-ROI that are located within the texture neighborhood (texture value, par. [0028]); using a classifier to classify the texture feature vector TF to determine whether the CE-ROI is malignant (par. [0034]).
With respect to claim 1, Valadez does not appear to disclose the use of a convolutional neural network to process indications of intensity provided by a plurality of X-ray pixels that are located within the texture neighborhood to determine features of the X-ray image for use as components of a texture feature vector for the texture neighborhood, as claimed.
With respect to claim 10, Valadez does not appear to disclose or reasonably suggest determining a contrast enhanced image of a region of interest (CE-ROI) in each X-ray image of a plurality of X-ray images of a person's breast acquired at different times, the X-ray image at each time comprising X-ray pixels that indicate intensity of X-rays that passed through the breast to generate the image, as claimed.
With respect to claim 17, the prior art does not appear to disclose or reasonably suggest the claimed step of determining a profile feature vector and concatenating the profile feature vector with the texture feature vector to form a feature vector PF-TF, as claimed.
Claims 2-9, 11-16, and 18 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	18 August 2022